Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FT. LAUDERDALE DIVISION

   Fabienne Edourad, individually and on behalf of all others
   similarly situated
                                             Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL

                                                                          C.A. No.:

          -v.-
   Convergent Outsourcing, Inc., and John Does 1-25.

                                         Defendant(s).


         Plaintiff Fabienne Edouard (hereinafter, “Plaintiff”), brings this Class Action Complaint by

  and through her attorneys, against Defendant Convergent Outsourcing, Inc. (hereinafter

  “Convergent”) individually and on behalf of a class of all others similarly situated, pursuant to Rule

  23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

  except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

  knowledge.

                         INTRODUCTION/PRELIMINARY STATEMENT

         1.      Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

     use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

     U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

     contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

     to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re




                                                                                                       1
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 10




     inadequate to protect consumers," and that "'the effective collection of debts" does not require

     "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the Act was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

     determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

     gave consumers a private cause of action against debt collectors who fail to comply with the

     Act. Id. § 1692k.

                                    JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

     this action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where the Plaintiff resides as well as where a substantial part of the events or omissions giving

     rise to the claim occurred.

                                       NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under§

     1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                                PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Broward, 1507 NW 15th Ave,

     Fort Lauderdale, Florida 33311.
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 10




        8.      Defendant Convergent is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA and may be served process at C T Corporation System,

     1200 South Pine Island Road, Plantation, Florida 33324.

        9.      Upon information and belief, Defendant Convergent is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.



                                       CLASS ALLEGATIONS

        11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.     The Class consists of:

                a. all individuals with addresses in the State of Florida;

                b.   to whom Defendant Convergent sent a collection letter attempting to collect a

                     consumer debt;

                c. containing deceptively worded settlement offers;

                d. which letter was sent on or after a date one (1) year prior to the filing of this

                     action and on or before a date twenty-one (2l) days after the filing of this action.

        13.     The identities of all class members are readily ascertainable from the records of

     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 10




        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor her attorneys have any interests, which might cause them not to vigorously pursue this

     action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as

                    to all members of the Plaintiff Class and those questions predominance over any

                    questions or issues involving only individual class members. The principal issue
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 10




                    is whether the Defendants’ written communications to consumers, in the forms

                    attached as Exhibit A violate 15 USC §l692e.

                c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                    The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                    the Defendants' common uniform course of conduct complained of herein.

                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                    class members insofar as Plaintiff have no interests that are adverse to the absent

                    class members. The Plaintiff is committed to vigorously litigating this matter.

                    Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                    complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                    any interests which might cause them not to vigorously pursue the instant class

                    action lawsuit.

                e. Superiority: A class action is superior to the other available means for the fair

                    and efficient adjudication of this controversy because individual joinder of all

                    members would be impracticable. Class action treatment will permit a large

                    number of similarly situated persons to prosecute their common claims in a single

                    forum efficiently and without unnecessary duplication of effort and expense that

                    individual actions would engender.

        18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff

     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 10




     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).



                                     FACTUAL ALLEGATIONS

        20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.       Some time prior to June 18, 2020, an obligation was allegedly incurred to T-Mobile,

     USA by the Plaintiff.

        22.       The T-Mobile, USA obligation arose out of transactions in which money, property,

     insurance or services which are the subject of the transactions were primarily for personal,

     family or household purposes, specifically telecommunication services.

        23.       The alleged T-Mobile, USA obligation is a “debt” as defined by 15 U.S.C.

     §1692a(5).

        24.       T-Mobile, USA is a “creditor” as defined by 15 U.S.C. §1692a(4).

        25.       Defendant Convergent, a debt collector, was contracted by T-Mobile, USA to collect

     the alleged debt which originated with T-Mobile, USA

        26.       Defendants collect and attempt to collect debts incurred or alleged to have been

     incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.



                              Violation I – June 18, 2020 Collection Letter

        27.       On or about June 18, 2020, Defendant Convergent sent Plaintiff a collection letter
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 10




     (the “Letter”) regarding the alleged debt currently owed to Defendant T-Mobile, USA See

     Exhibit A.

         28.      The collection letter states: “Our client has advised us that collection activity will

     stop if you pay 50% of your total balance due. The amount you would need to pay is $1,101.91.

     The amount of $1,101.91 must be received in our office by an agreed upon date. If you are

     interested in taking advantage of this offer, call our office within 60 days of this letter. Once the

     offer amount is paid, the account will be returned to T-Mobile, USA. Please note, the offered

     amount does not satisfy the full balance and the remaining balance will be reported to T-Mobile,

     USA. We are not obligated to renew this offer.”

         29.      The letter is deceptive because it implies that in exchange of 50% of the balance the

     consumer will achieve some form of settlement, when in actuality it is unclear what form of

     settlement the letter is offering.

         30.      The letter states that T-Mobile, USA will recall the account and cease all collection

     activity but does not clarify what will occur with the rest of the balance and whether the rest of

     the balance would be collected by another collection company in the future.

         31.      Nor does the letter clearly state that the account will be reinstated upon payment of

     50% of the balance.

         32.      The letter deceives and misleads the consumer by implying that paying 50% would

     achieve results akin to a settlement offer, when in reality the Defendant’s offer contains no

     significant benefits and is unclear to what the benefits of the settlement would actually be.

         33.      Plaintiff was confused and misled by the offer, whether it was an actual settlement

     or not and as a result did not accept the offer.

         34.      Plaintiff incurred an injury as Defendant provided her with a deceptive settlement
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 10




     offer, causing Plaintiff emotional distress due to the fear and confusion and causing Plaintiff to

     expend time and resources retaining an attorney to defend her consumer rights.

        35.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

     Plaintiff has been damaged.

                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

        36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.

        37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

        39.     Defendant violated said section by:

                a. Making a false and misleading representation in violation of but not limited to

                    §1692e (10).

        40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

     damages, costs and attorneys’ fees.
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 10




                                   DEMAND FOR TRIAL BY JURY

         41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.



                                           PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Fabienne Edouard, individually and on behalf of all others similarly

  situated, demands judgment from Defendant Convergent as follows:


         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, Justin Zeig, Esq., as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;

         4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

         5.      Awarding pre-judgment interest and post-judgment interest; and

         6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


         Dated: December 21, 2020                              Respectfully Submitted,


                                                               ZEIG LAW FIRM, LLC
                                                               /s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               FL Bar No. 112306
                                                               3475 Sheridan Street, Suite 310
                                                               Hollywood, FL 33021
                                                               Telephone: 754-217-3084
                                                               Fax: 954-272-7807
Case 0:20-cv-62635-RAR Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 10




                                                 justin@zeiglawfirm.com

                                                 Attorneys for Plaintiff
